Citation Nr: 0720644	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than August 6, 2003, 
for the award of a 30 percent rating for schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from May 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Washington, DC regional office (RO) of the Department of 
Veterans Affairs (VA) which increased the veteran's 
disability rating from a 10 percent to a 30 percent 
evaluation effective August 6, 2003.  In September 2004, the 
veteran filed a notice of disagreement as he stated that his 
increased 30 percent disability evaluation should have been 
effective to the date when it was originally reduced to a 10 
percent evaluation on March 1, 1986.  In a July 2005 rating 
decision, the RO increased the veteran's disability 
evaluation from a 30 percent rating to a 50 percent rating 
effective December 23, 2004.

In a June 2004 rating decision, the RO denied the veteran's 
claim for entitlement to individual unemployability.  In a 
June 2005 statement, the veteran's representative stated that 
consideration should be given to an increased evaluation to 
the 100 percent evaluation due to the veteran's inability to 
maintain employment and his total social and family 
impairment.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication. 


FINDINGS OF FACT

1.  After the September 1987 denial of an increased rating, 
the veteran did not file an increased rating claim for 
schizophrenia prior to August 6, 2003.

2.  The evidence of record does not demonstrate that an 
increased rating was factually ascertainable prior to August 
6, 2003. 



CONCLUSION OF LAW

The criteria for an effective date prior to August 6, 2003, 
for an increased rating of 30 percent for schizophrenia are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
The courts have held that once a claim for service connection 
is granted, the claim is substantiated, and further VCAA 
notice as to downstream issues, such as the initial rating, 
is not required.  Hartman v. Nicholson, 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007).

Nonetheless, in a letter dated in March 2005, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate entitlement to a higher rating, what medical or 
other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he should let VA know if there was any other 
evidence or information that he thought would support his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

In the present appeal, service connection has been granted 
and the first three elements of Dingess notice are satisfied.  
While the RO did not provide the veteran with a letter 
outlining the requirements of an earlier effective date 
claim, including the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding a 
disability rating and an effective date has been made, 
section 5103(a) notice has served its purpose.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran was 
assigned an evaluation and effective date, the Secretary had 
no obligation to provide further notice under the statute. 
Id.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran appealed the effective date of August 6, 2003 for 
assignment of a 30 percent rating for schizophrenia.  
Specifically, he stated that the effective date of an 
increased rating should be when the evidence establishes that 
the increase in the disability occurred, not the date of the 
claim.

However, the Board notes that the statutory guidelines for 
the determination of an effective date of an award of 
disability compensation are set forth in 38 U.S.C.A. § 5110.  
In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA. 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA. 38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The Board notes the veteran's contentions in his February 
2005 VA Form 9 that his imprisonment prohibited him from 
filing a timely appeal. However, the record shows that the 
veteran filed a claim for increase in August 1987.  The RO 
denied the veteran's claim for an increased rating in a 
September 1987 rating decision.  38 C.F.R. § 3.157.  
Therefore, the effective date would be when he was 
subsequently shown to meet the criteria for the increase.  
Harper, supra. 

In a December 1985 rating decision the RO reduced the 
veteran's disability rating for service connected 
schizophrenia from a 30 percent evaluation to a 10 percent 
evaluation, effective March 1, 1986.  The veteran initially 
was granted service connection for schizophrenia in a 
February 1978 rating decision which assigned a 50 percent 
disability rating effective January 27, 1978.  In January 
1979, the veteran filed a notice of disagreement requesting 
an increased evaluation.  In an April 1979 rating decision, 
the RO denied an increased rating based on the fact that the 
veteran was competent to handle a job.  In a December 1983 
rating decision, the RO reduced the veteran's disability 
rating from 50 percent disabling to 30 percent disabling 
effective March 1, 1984.  Based on a November 1985 VA 
psychiatric rating examination, the RO in the December 1985 
rating decision reduced the veteran's disability rating from 
a 30 percent evaluation to a 10 percent evaluation, effective 
March 1, 1986.  No notice of disagreement with the decision 
was received regarding this rating.  In August 1987, the 
veteran requested a re-evaluation of his service-connected 
disability.  In a September 1987 rating decision, the RO 
denied the veteran's claim for an increased disability 
evaluation.  The veteran did not submit a notice of 
disagreement.  On August 6, 2003, the veteran filed a claim 
for an increased rating for his service connected mental 
condition.  

After the September 1987 rating decision, the record does not 
show that the veteran submitted any formal application or 
statement of intent to file a claim for increased rating for 
schizophrenia prior to August 6, 2003.  As such, the Board 
finds that the veteran did not file a formal or informal 
claim for an increased rating for schizophrenia prior to 
August 6, 2003.  See 38 C.F.R. §§ 3.155, 3.157.  

The veteran did not file a notice of disagreement regarding 
the September 1987 rating decision which denied his claim for 
an increased rating.  The last communication with the veteran 
prior to his claim in August 2003 was a February 1993 letter 
in which the veteran submitted a claim for an apportionment 
for his son.

Moreover, the evidence does not establish that an increased 
rating for schizophrenia was factually ascertainable within 
the one-year period prior to receipt of the claim on August 
6, 2003.  Specifically, the last mental examination of record 
is dated in November 1985.  The RO denied the veteran's claim 
for an increased rating in a September 1987 rating decision.  
Furthermore, the bases for granting an increased rating for 
schizophrenia from a 10 to a 30 percent rating were the 
findings in a May 2003 VA examination report, after the 
receipt of the August 6, 2003 claim.

For these reasons, the Board finds that an effective date for 
an increased rating for schizophrenia earlier than August 6, 
2003, is not warranted in this case.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 


ORDER


Entitlement to an effective date earlier than August 6, 2003, 
for the award of a 30 percent rating for schizophrenia is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


